Citation Nr: 9918284	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  90-50 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1989 rating decision of the 
RO.

The Board has remanded this matter on five previous 
occasions, most recently in January 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is shown as likely as not to have PTSD as a 
result of stressors experienced during service in the 
Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, he has 
PTSD due to disease or injury which was incurred in his 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as "the Court"), citing 
38 C.F.R. § 3.304(f), has discussed the three requisite 
elements for eligibility for service connection for PTSD:  
(1) A current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).

The Board notes that a medical diagnosis that the veteran 
currently suffers from PTSD (element 1) has been rendered-
the sufficiency of the alleged stressors and the adequacy of 
symptomatology to support such a diagnosis are not 
questioned.  Furthermore, the diagnosis of PTSD is based on 
stressors related to his service in the Republic of Vietnam 
as recounted by the veteran (element 3).  The RO's decision 
to deny service connection for PTSD, was based entirely on 
its inability to verify the veteran's alleged stressors 
(element 2).  Thus, the Board's analysis primarily will 
address the second element discussed in Cohen-that is, 
whether the in-service stressors actually are shown to have 
occurred.

The veteran contends that he has PTSD due to his service in 
Vietnam.  He stated that he served with the 9th Infantry 
Supply "A" Company and that his duties involved arming 
helicopter gun ships.  His alleged stressors included 
unloading body bags and, at one point, seeing a head roll out 
of one of the bags and come to rest at his feet.  He also 
noted that he was frequently exposed to mortar attacks where 
he "had to shoot back and I killed a lot of the enemy."  He 
noted that at one point, while incarcerated on an accusation 
of stealing money, he was not allowed to take cover during a 
mortar attack and that "I was sure I would be killed."  He 
also described an incident where his friend "Walter" was 
killed during a mortar attack at "Fire Base Moor" while 
they were guarding an ammunition pile.  The veteran further 
reported that a pile of lumber fell on him during a mortar 
attack, injuring his right leg and foot, and that he had been 
assaulted by fellow soldiers resulting in injuries that 
required hospitalization where he observed the seriously 
wounded and dying.  

The veteran's service personnel records show that he was 
assigned to the 9th Supply and Transportation Battalion of 
the 9th Infantry Division from June 1968  to May 1969.  His 
principal duties were Petroleum Storage Specialist and 
Ammunition Records Clerk.  In an August 1997 report, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
noted that there were several attacks at Dong Tam, the 
documented base area location of the 9th Supply and 
Transportation Battalion.  In addition, Operational Report - 
Lessons Learned for the period ending April 30, 1969, 
indicated that there had been considerable losses of 
ammunition due to enemy mortar/rocket attacks.  Specifically, 
on March 26, 1969, the Dong Tam base camp came under enemy 
rocket attack resulting in losses including five pads of 
ammunition, the Logistical Supply Activity headquarters and 
the Ammunition Supply Point office.  Casualties suffered in 
the attack included two killed in action and 65 wounded in 
action.  The veteran's service personnel records show that he 
was an ammunitions records clerk at the time.

As noted hereinabove, if the veteran served in combat, and 
his alleged stressors are consistent with such combat 
service, the veteran's lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b).  If, however, the veteran 
did not serve in combat and the claimed stressors are not 
combat-related, his lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor which must be corroborated by "credible supporting 
evidence."  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
In light of the following analysis, the Board finds that 
there is corroborating evidence of the veteran's reported 
stressors related to his military experiences in the Republic 
of Vietnam.  

The veteran's allegations of frequent mortar attacks, 
including attacks on ammunition supplies, are supported by 
the Operational Report - Lessons Learned researched by the 
USASCRUR.  Although the Board recognizes that there is no 
specific corroboration of the veteran's participation in the 
alleged events, the Board notes that this matter was 
previously remanded to the RO on five separate occasions in 
order to afford the RO an opportunity to fully develop the 
record.  The Court has held that VA, by requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  In 
Suozzi, the Court found that a radio log which showed that 
the veteran's company had come under attack was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  Furthermore, the 
Court stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.  

The veteran's descriptions regarding his participation in 
operations wherein he was subjected to frequent mortar 
attacks have essentially been consistent over the years.  As 
in Suozzi, the evidence shows that the veteran's unit was 
involved in combat operations.  These are precisely the types 
of stressors to which the mental health professionals have 
attributed the diagnosed PTSD.  

The Board finds that there is supporting evidence 
corroborating the veteran's allegations of in-service 
stressors involving frequent mortar attacks.  In light of the 
foregoing, the Board finds that the evidence is in relative 
equipoise in this regard.  Thus, by extending the benefit of 
the doubt to the veteran, the Board finds that service 
connection for PTSD is warranted in this case.  


ORDER

Service connection for PTSD is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

